Citation Nr: 0302545	
Decision Date: 02/11/03    Archive Date: 02/19/03	

DOCKET NO.  97-31 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for epididymitis. 

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from September 1990 
to September 1992.

This matter arises from a February 1997 rating decision 
entered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas, that denied the benefits sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 1991), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate disposition.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  There is no medical evidence of record establishing that 
the veteran currently has epididymitis or a back disability.


CONCLUSION OF LAW

Neither epididymitis nor a back disability was incurred in, 
or aggravated by, active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002), eliminated the well-grounded claim 
requirements, expanded the duty of VA to notify the appellant 
and representative, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim. 

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The amendments were effective 
November 9, 2000, except for the amendment to 38 C.F.R. 
§ 3.156(a) that is effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence necessary to 
substantiate and complete a claim for VA benefits.  See VCAA, 
§ 3(a), (codified at 38 U.S.C.A. §§ 5102 and 5103).  Second, 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate his claim.  See VCAA, § 3(a) 
(codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002); See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002).  In reaching this 
determination, the Federal Circuit 


appears to reason that the VCAA may not apply to claims or 
appeals pending on the date of enactment of the VCAA.  
However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  VA must notify the veteran and his 
representative of evidence and information necessary to 
substantiate his claim, and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 1991 & Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The veteran was issued a statement 
of the case, as well as supplemental statements of the case, 
that informed him of the evidence used in conjunction with 
his claim, the pertinent laws and regulations, the 
adjudicative action taken, and the reasons and bases for the 
decision.  In addition, by letter dated September 6, 2001, 
the RO notified him of the impact of the VCAA on his appeal, 
of VA's duty to assist him in obtaining evidence for his 
claim, what the evidence must demonstrate, and which evidence 
VA will acquire  on his behalf, as opposed to that evidence 
or information that it was his responsibility to submit.  
Thus, he was provided with adequate notice as to the evidence 
needed to substantiate his claim.

Moreover, the record indicates that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable disposition of the issues on appeal 


has been obtained.  The veteran was afforded a VA physical 
examination regarding the presence of the disabilities at 
issue.  In addition, various records of the veteran's VA and 
private treatment have been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is moot.  
Parenthetically, the Board notes that the RO originally 
denied the veteran's claim for service connection for the 
disabilities at issue as not well grounded.  However, that 
decision later was reconsidered on the merits, as evidenced 
by the supplemental statements of the case issued in April 
2001 and April 2002.  Finally, in view of the relatively 
narrow questions of law and fact on which this case turns, 
the Board concludes that there is no reasonable possibility 
that any further development could substantiate the claim.

II.  Service Connection for Epididymitis and a Back 
Disability

The veteran contends that he developed epididymitis and a 
back disability during military service.  He points to a 
diagnosis of epididymitis rendered in May 1992 and records of 
his complaints of low back pain in April and May of 1992 in 
support thereof.

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  In addition, 
service connection may be granted for any disability noted 
during military service and for which continuity of 
symptomatology is demonstrated thereafter, either through the 
submission of medical evidence or lay evidence, if the 
disability is of the type as to which lay evidence is 
competent to identify its existence.  See 38 C.F.R. § 3.303; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).  
However, a clinically identifiable "disability" must exist.  
See 38 U.S.C.A. § 1110.  It is within the foregoing context 
that the facts in this case must be evaluated.

The evidence of record indicates that the veteran was treated 
for epididymitis in May 1992, but that he had no further 
complaints or need for treatment during the 


remainder of his military service.  Similarly, the veteran 
complained of low back pain in April 1992.  The veteran had 
full range of motion of the lumbar spine with mild pain 
during flexion and tenderness noted in the L2-L3 area.  
Lumbar muscle spasm was diagnosed.  The veteran again 
complained of back pain in May 1992.  Again, muscle spasm was 
diagnosed.  Aside from pain noted during palpation, the 
remainder of the physical and neurological examination of the 
veteran's low back was within normal limits.  No further 
complaints by the veteran or treatment rendered is reflected 
in his military records.  A physical examination conducted in 
conjunction with his separation from military service noted 
his spine to be within normal limits.

Epididymitis was noted during VA treatment administered in 
October 1996.  The treating physician indicated that this was 
of 1 1 /2 months' duration.  The veteran informed the 
physician that he had a similar condition 4 years earlier 
while in military service.  This disorder apparently 
resolved, however.  During a VA genitourinary examination 
conducted in February 1999, no evidence of genitourinary 
problems was noted.  Epididymitis was noted only by history.

In a similar vein, the veteran was observed to be suffering 
from low back pain following a motor vehicle accident in 
August 1993.  Lower back pain was diagnosed by a private 
physician at that time.  However, this also apparently 
resolved without further sequelae.  During a VA examination 
of the veteran's spine conducted February 1999, his cervical 
and lumbar spines were noted to be normal.  He had full range 
of motion throughout his spine with no evidence of 
neurological impairment.  Manipulation of the spine was 
accomplished without difficulty; the veteran expressed no 
indication of pain and the examiner found no evidence of 
muscle spasm.  X-rays taken reflected normal findings in both 
the cervical and lumbar areas.

The foregoing indicates that service connection is not 
warranted for the disabilities claimed.  Current clinical 
evidence simply does not indicate the presence of 
epididymitis or of a back "disability."  The Board 
acknowledges that the veteran 


experienced low back symptomatology while in service, and 
also experienced a bout of epididymitis.  However, there is 
no indication that either the back symptomatology experienced 
by the veteran years after his discharge from military 
service or the epididymitis also diagnosed more than 4 years 
following his military discharge is related to inservice 
symptomatology.  Instead, absent continuity of 
symptomatology, the only reasonable conclusion is that 
epididymitis and low back symptomatology experienced by the 
veteran during service was acute and transitory in nature.  

More importantly, however, is that the veteran currently does 
not manifest either of the disabilities claimed.  As 
previously noted, the most recent evidence of record belies 
the presence of either a genitourinary disorder or a 
disability of either the upper or lower back.  Absent a 
current "disability" as contemplated by statute and 
regulations, there is no reasonable basis upon which to 
predicate a grant of the benefits sought on appeal.  It is 
important to note that compensation is not payable for a 
history of symptomatology associated with a bodily system.  
Current symptomatology indicative of the presence of a 
diagnosable disability must be clinically apparent.  That 
simply is not the case with regard to the veteran's current 
claims.

The Board finds as to all matters that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F.3d 1072 (Fed. 
Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only requires 
that the Board "consider" all the evidence that is material 
of record; the benefit of the doubt provision only applies 
where there is an approximate balance of positive and 
negative evidence).




ORDER

Service connection for epididymitis is denied.

Service connection for a back disability is denied.


		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



